Citation Nr: 1314778	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-36 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear.

2.  Entitlement to service connection for hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from July 1943 to June 1946 and from September 1950 to July 1952.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

At the time of his death in December 2009, the Veteran had a pending appeal for the issues set forth on the title page.  In January 2010, the Board dismissed the Veteran's appeal because, as a matter of law, appellants' claims do not survive their deaths.  See, e.g., Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996). At that time, the Board referred the surviving spouse's December 2009 request to be substituted as the appellant to the RO for appropriate action.  See 38 U.S.C.A. § 5121A (West Supp. 2012).  The RO granted the appellant's request to be substituted and informed her of the decision by letter dated in September 2012. Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.

In a March 2012 brief, the appellant's representative argued that the issue of entitlement to a total disability rating due to individual unemployability as a result of service-connected disability (TDIU) should be included in the appellant's appeal. The representative argued that entitlement to a TDIU is considered part of the rating issue pertaining to anxiety reaction with depressive features.  See Rice v. Shinseki, 22 Vet. App. 477 (2009).  TDIU was one of 16 issues denied in the November 2008 rating decision.  Although the TDIU was considered part of the rating issue, when the Veteran submitted a notice of disagreement with the November 2008 rating decision, he expressly limited the appeal to the other 15 issues and did not include the TDIU issue.  A subsequently issued September 2009 statement of the case listed the 15 appealed issues and the Veteran perfected an appeal of those 15 specific issues later that month.  The issue of entitlement to a TDIU was not part of the pending appeal at the time of his death. A substitute claimant may not add issues or expand a claim.  See Veterans Benefits Administration Fast Letter 10-30 (Aug. 10, 2010).  Because the issue of entitlement to a TDIU was not appealed by the Veteran, the substituted appellant may not add it to the current appeal.  Thus, the TDIU issue is not before the Board.

In January 2013, the Board denied the increased rating claim for anxiety reaction with depressive features as well as the claims for compensation under 38 U.S.C.A. § 1151, and remanded the service connection claims for hearing loss of the right and left ears for further development which included referring those claims to a VA examiner for a medical opinion.  

Thereafter, a VA audiologist in February 2013 provided a medical opinion; however, as will be discussed below, the Board finds the opinion inadequate for rating purposes.  As such, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

During his lifetime, the Veteran asserted that he had hearing loss in both ears as a result of his military service, particularly exposure to loud noise during gunnery exercises while stationed aboard the USS MISSISSIPPI.  

After a review of the claims file, a VA audiologist in February 2013 determined that bilateral hearing loss was not caused by, or a result of, military service and that there was no reasonable basis to conclude that the delayed onset of hearing loss was due to service.  

In April 2013 written argument, the appellant's representative argued that the February 2013 VA opinion was inadequate.  First, the representative stated that the examiner never indicated whether the Veteran had hearing loss prior to his death, although specifically requested to do so by the Board.  The Board agrees that there is no clear indication from the examiner that the Veteran had hearing loss for VA purposes.  Second, the representative felt that the February 2013 VA examiner failed to consider that "it would be impossible to serve aboard the USS MISSISSIPPI and not be exposed to acoustic trauma due to naval gunfire."  Indeed, the Board had already determined in its January 2013 remand that the Veteran was exposed to loud noise during service in light of his contentions as well as the fact that the USS MISSISSIPPI was a battleship-class ship.  This concession must be recognized and considered by the examiner when forming an addendum medical opinion.  

For the foregoing reasons, the Board is remanding the service connection claims for hearing loss in both ears for an addendum medical opinion.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to the VA audiologist who provided a medical opinion in February 2013 as to the nature and etiology of the claimed right ear and left ear hearing loss for an addendum medical opinion.  The entire claims file, to include a complete copy of this remand, should be made available to by the audiologist.  If, for whatever reason, this examiner is no longer available to provide this additional comment, then obtain it from someone else qualified to make this necessary determination.  

It therefore is imperative the examiner have opportunity review or refamiliarize himself with the evidence in the claims file, including a complete copy of this decision and remand.  

Thereafter, the examiner is asked to respond to the following:

a).  To the extent feasible, indicate whether the Veteran had hearing loss prior to his death to an extent recognized as a disability for VA purposes; i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent.  See 38 C.F.R. § 3.385.  

*Any opinion must be reconciled with an April 1990 VA examination report as well as an August 2005 VA audiogram.

b).  With respect to any diagnosed hearing loss, the audiologist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any hearing loss had its clinical onset during either period of active service or is related to any in-service disease, event, or injury, to include the conceded exposure to loud noise aboard the USS MISSISSIPPI. 

*The examiner must consider the an August 2005 VA audiology consult note showing that military noise exposure was likely a contributing factor to the Veteran's hearing loss; the Veteran's statements in support of the claims; and the February 2006 buddy statements from I.J. and M.S. 

Any addendum medical opinion must be reconciled with the February 2013 VA opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  After the requested opinion report has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the audiologist for corrective action.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues of entitlement to service connection for right ear and left ear hearing loss.  If any benefit sought is not granted, furnish the substituted appellant and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of appellant until she is notified by VA. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

